        Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


 TEXAS DEMOCRATIC PARTY, GILBERTO                   §
 HINOJOSA, Chair of the Texas Democratic            §
 Party, JOSEPH DANIEL CASCINO,                      §
 SHANDA MARIE SANSING, and                          §
 BRENDA LI GARCIA                                   §
                   Plaintiffs,                      §
                                                    §
and                                                 §                  CIVIL ACTION NO.
                                                    §                    5:20-cv-00438-FB
LEAGUE OF UNITED LATIN AMERICAN                     §
CITIZENS and TEXAS LEAGUE OF                        §
UNITED LATIN AMERICAN CITIZENS,                     §
                 Plaintiffs-Intervenors,            §
                                                    §
                     v.                             §
                                                    §
GREG ABBOTT, Governor of Texas; RUTH                §
HUGHS, Texas Secretary of State, DANA               §
DEBEAUVOIR, Travis County Clerk, and                §
JACQUELYN F. CALLANEN, Bexar County                 §
Elections Administrator                             §
                     Defendants.                    §
                                                    §


                   PLAINTIFFS’ SECOND AMENDED COMPLAINT


                                           FACTS

       1.     Texas has an extensive history of disenfranchising voters.

       2.     Texas only permits citizens over the age of 65 to vote by mail without excuse in

violation of the 26th Amendment.




                                               1
         Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 2 of 18




       3.       In all circumstances, a state limiting vote by mail to citizens based solely on their

age is violative of the Constitutional guarantee of the 26th Amendment that prohibits age

discrimination in voting.

       4.       Even were the age limitation not facially invalid, the factual circumstances in

Texas, with and without the pandemic, make the age limitation unconstitutional.

       5.       Furthermore, as applied to these Plaintiffs, the age limitation violates the U.S.

Constitution.

       6.       Moreover, the age limitation, coupled with recent and likely to come, enacted and

enforced state election policies, are designed to and in fact do, benefit white non-Hispanic voters

and unconstitutionally burdened historical racial minorities.

       7.       As the state has grown more racially diverse, age based access to vote by mail not

only has an age based discriminatory intent and effect but because racial minorities are

disproportionately younger than the aging non-Hispanic white voters, the policy has racially

discriminatory effect.

       8.       In the recent elections, the state leadership, including the Defendant Secretary of

State, was well aware the racially discriminatory impacts of restricting vote by mail to older

citizens and steadfastly refused to extend voting by mail to all eligible voters regardless of age.

       9.       Every other U.S. state except for four, facilitated voting by mail for all citizens,

but Texas refused.

       10.      The citizens of this state are in the midst of the worst pandemic in modern history.

Because of a novel coronavirus, and the disease it causes termed COVID-19, federal, state,



                                                  2
          Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 3 of 18




county and city officials have ordered at times various limitations statewide, the central feature

of which is to limit contact between persons.

        11.      Government ordered “social distancing” has had an effect on citizen behavior.

        12.      At the beginning of this case, Plaintiffs pointed to an influential report from the

Imperial College in the United Kingdom 1 that, now in hindsight, correctly projected continuous

waves of COVID-19 infections, including even their rough timing, except that an additional

wave occurred in Texas in the Summer of 2020 not reflected in the projection because the

authors did not assume the state would try to re-open as fast as it did from shut down orders

issued at the beginning of the pandemic:




1
 https://www.imperial.ac.uk/media/imperial-college/medicine/sph/ide/gida-fellowships/Imperial-College-
COVID19-NPI-modelling-16-03-2020.pdf
                                                       3
          Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 4 of 18




         13.   Now, thankfully, vaccines have been developed and are being administered.

         14.   Despite this, an additional spring wave of infections are occurring including in

Texas.

         15.   There are also worrisome signs of developing strains of the coronavirus that may

evade the developed vaccines.

         16.   Also, there is hesitancy in a significant portion of the population toward the

vaccines and it is not at all clear that a large enough portion of the population will be effectively

vaccinated to stop the pandemic.
                                                 4
          Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 5 of 18




        17.      Indeed, it is very likely true that the globe, and Texas, is in for wave after wave of

new infections until there is some measure of “herd immunity”. 2

        18.      Given these conditions, the recent elections for federal, state, county, city and

other local offices were vastly impacted.

        19.      Importantly, voter behavior has changed.

        20.      Many voters will continue to avoid large public gatherings like in-person voting

centers, as a result of these events.

        21.      Also, unfortunately the public has become politically and racially divided on the

COVID-19 pandemic.

        22.      In the recent elections, statutorily authorized poll watchers utilized the

coronavirus as a weapon, insisting on hovering over election workers and voters without wearing

a mask, oftentimes in transparent effort to obstruct voting or vote processing.

        23.      The Secretary of State not only permitted poll watchers to utilize the coronavirus

pandemic in this manner, but encouraged it.

        24.      Now, the state is considering additional election statutes that would further

empower poll watchers to disrupt orderly elections and be utilized at polling locations in

minority neighborhoods to further discourage in person voting.

        25.      Meanwhile, the disproportionally white non-Hispanic older voters are permitted

to vote by mail from home and avoid state-empowered and abusive poll watchers.

        26.      Historically, most voters in Texas elections vote “in person” where they have

contact with electronic equipment, election personnel, other voters and observers.

2
  http://www.euro.who.int/en/health-topics/communicable-diseases/influenza/data-and-statistics/pandemic-
influenza/about-pandemic-phases
                                                        5
          Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 6 of 18




       27.     These very activities have been and still are heavily discouraged by various

government orders and public experts.

       28.     Even were this pandemic to continue to ease, certain populations will feel the

need and/or be required to continue social distancing.

       29.     Allowing, encouraging, and enforcing state law such that disproportionately white

non-Hispanic voters can vote by mail while younger more diverse Texans have to vote in person

at polling locations is part and parcel of recent state efforts to unconstitutionally burden voting

by racial minorities.

       30.     The state’s efforts to disenfranchise racial minorities has accelerated in the last

decade.

       31.     In 2011, the Texas Legislature adopted Redistricting plans, a photo voter

identification law and statutes criminalizing voter registration processes each of which was found

to have discriminatory effects and two of which district courts determined were adopted with

racially discriminatory intent.

       32.     Various policy and administrative decisions were made by state officers in the

years since which had discriminatory effects.

       33.     In 2019, the Texas Secretary of State initiated a voter purge program that had the

effect of removing from the voting rolls approximately 100,000 citizens, many of which had

been recently naturalized.

       34.     The voter purge plan was rejected by this Court.

       35.     State leadership continued to push for the confirmation of that Secretary of State

despite these events.

                                                6
           Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 7 of 18




          36.   In the last decade, the state has aggressively prosecuted citizens for voting related

“crimes” many of which amount to honest mistakes or were the result of poll worker error but

these prosecutions have disproportionately focused on racial minorities.

          37.   In 2020 when the COVID-19 pandemic set in, the Secretary of State worked

aggressively to shape the pandemic related election rules to advantage white non-Hispanic

voters.

          38.   Texas was one of 5 states to resist allowing safe voting by mail.

          39.   Instead, Texas allowed disproportionately white non-Hispanic older voters to vote

by mail but restricted the much more racially diverse younger voters to voting in person.

          40.   Meanwhile, the Texas Secretary of State did not require the wearing of mask in

polling locations and otherwise failed to take reasonable steps to ensure safe in-person voting.

          41.   Although the state allowed additional days of early voting, early voting is

disproportionately utilized by white non-Hispanic voters.

          42.   Citizens contracted COVID-19 while voting in person while voters granted the

right to vote at home by mail did not.

          43.   At least one poll worker perished administering in person voting.

          44.   The Texas Secretary of State utilized his enforcement authority to prevent larger

counties with diverse populations from putting into effect common sense election administration

practices to facilitate voting during a pandemic.

          45.   The Texas Governor, after voting began and ballots started to be delivered,

ordered, and the Secretary of State enforced, a policy that large urban and diverse counties could

operate ballot drop locations only at county permanent offices thereby resulting in large urban

                                                    7
         Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 8 of 18




and diverse counties having roughly the same number of drop locations as rural, largely white

non-Hispanic counties.

       46.       These and other pandemic related policies, were effective at diminishing minority

voter turnout.

       47.       This diminishment in minority voter turnout also occurred in areas with higher

minority populations and recent surges in COVID-19 cases.

       48.       After the election, Texas challenged the presidential election results nationwide.

       49.       Texas argued that other states that did not administer their elections in a racially

discriminatory manner should have their election results disregarded.

        50.      The U.S. Supreme Court rejected Texas’s effort to interfere with the election

administration of other U.S. states.

        51.      Despite having administered its recent election to advantage the votes of white

non-Hispanic citizens, the Texas Legislature is now holding hearings on large bills including

many election changes designed to continue to advantage white non-Hispanic voters.

        52.      There is no evidence of material election fraud in the state but there is real

evidence that the state’s designed effort to minimize the voting power of racial minorities is

effective.

        53.      Texas is poised to undertake even more racially discriminatory election

administration measures in the Legislative Session about to wrap up in a few weeks.

        54.      Currently under consideration by the legislature are measures that further

advantage white non-Hispanic voters, and lever off of the state’s policy to limit no-excuse vote

by mail to disproportionately white non-Hispanic voters over age 65.

                                                  8
         Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 9 of 18




        55.     One such measure gives further powers to poll watchers that will empower them

to further disrupt and discourage voting at in-person polling locations in communities with high

Latino, African-American and/or Asian-American voters.

        56.     Another measure would require affidavit for persons who assist voters, which

must be included along with vote by mail carrier envelope.

        57.     Another measure would require persons under age 65 to provide proof of their

disability in order to utilize the disability exception to vote by mail.

        58.     Another measure would prohibit a mail voter from curing a mail ballot that has

been rejected by the ballot board.

        59.     Data shows that racial minorities, in particular those with non-Anglo surnames,

are disproportionately more likely to have their mail ballot rejected and by prohibiting them from

curing the ballot, the state policy will further exacerbate discrimination.

        60.     Even though these pieces of legislation have yet to pass, there have been

numerous departures from normal procedure in their legislative histories including changing the

rules in the Texas House and Senate to ensure or, at least, aid their passage.

        61.     The Governor has declared election measures a priority and given them

emergency status during the Legislative session.

        62.     Legislative leaders have given every impression that a package of additional

measures designed to advantage voting for white non-Hispanic voters will be enacted into law.

        63.     Texas officials make it harder for racial minorities to vote, while making it easier

for white non-Hispanic voters to cast an effective ballot because of the voter’s race.



                                                   9
         Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 10 of 18




        64.     Since Reconstruction, Texas has engaged in continuous efforts to advantage

voting for white non-Hispanic citizens while disadvantaging voting for racial minorities.

        65.     African-American, Latino and Asian-American Voters are disproportionately

members of and supporters of the Texas Democratic Party while white non-Hispanic voters are

disproportionately supportive of Republican Party of Texas.

        66.     Voting in Texas is racially polarized with the political majority, white non-

Hispanic voters, voting for opposite candidates, Republicans, than Latino, Asian-American and

African-American voters who largely support Democrats.

        67.     Because state leadership is made of Republican officeholders, adopting racially

discriminatory election rules advantages their election.

        68.     The closeness of the 2020 election results drives state legislative action to further

restrict the right to vote.

        69.     Texas’s continued effort to preference the disproportionately white non-Hispanic,

older population with vote by mail and a myriad of other voting advantages violates the U.S.

Constitution and federal law.

        70.     Whatever the political and racial majority, the U.S. Constitution prohibits a state

from advantaging a subset of voters as Texas has done and intends to continue to do.

                                 JURISDICTION AND VENUE

        71.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, 1357, and 2284;

and pursuant to 52 U.S.C. § 10301. Plaintiffs’ action for declaratory and injunctive relief is

authorized by 28 U.S.C. §§ 2201, 2202, and 2284, as well as by Rules 57 and 65 of the Federal

Rules of Civil Procedure. Venue is proper pursuant to 28 U.S.C. §§ 1391(b).

                                                 10
           Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 11 of 18




                                            PARTIES

                                            Plaintiffs

          72.   Plaintiff Texas Democratic Party is a political party formed under the Texas

Election Code, whose address is 314 East Highland Mall Blvd. Suite 508, Austin, Travis County,

TX 78752. The Texas Democratic Party is made up of members throughout the state, in every

county, that are eligible voters and that are harmed by the unconstitutional conduct alleged

herein.

          73.   Plaintiff Gilberto Hinojosa is Chairman of the Texas Democratic Party, Latino

and a registered voter in Texas.

          74.   Joseph Daniel Cascino is a registered voter in Travis County, Texas who is

eligible to vote, is a resident of Travis County, Texas, a citizen of the United States. He was

born in 2000 and is of Italian-American descent. He desires to vote by mail-in ballot and would

without the state’s age restriction which discriminates against him based on his age.

          75.   Shanda Marie Sansing is a registered voter in Travis County, Texas who is

eligible to vote, is a resident of Travis County, Texas, a citizen of the United States   She was

born in 1960 and is white non-Hispanic. She desires to vote by mail-in ballot and would without

the state’s age restriction which discriminates against her based on her age.

          76.   Brenda Li Garcia is a registered voter in Bexar County, Texas who is eligible to

vote, is a resident of Bexar County, Texas, a citizen of the United States. She was born in 1975

and is Latina. She desires to vote by mail-in ballot and would without the state’s age restriction

which discriminates against her based on her age and her race.



                                                11
           Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 12 of 18




                                             Defendants

         77.    Defendant Ruth Hughs is sued in her official capacity as the Texas Secretary of

State and may be served with process at 900 Congress, Suite 300 Austin, Travis County, Texas

78701.

         78.    Defendant Dana DeBeauvoir is sued in her official capacity as the Travis County

Clerk and Election Administrator and may be served with process at 5501 Airport Blvd, Austin,

Travis County, TX 78751.

         79.    Defendant Jacquelyn F. Callanen, is sued in her official capacity as the Bexar

County Elections Administrator and may be served with process at 1103 S. Frio, Suite 100, San

Antonio, TX 78207

                                              CLAIMS

                                         Count 1
           Race and Language Minority Discrimination, Section 2, Voting Rights Act

         80.    Plaintiffs reallege the facts set forth above.

         81.    Texas’s age limitation for mail voting, on its own and as combined with the

election policies enacted and soon to be enacted, as described above, violate Section 2 of the

Voting Rights Act, 52 U.S.C. § 10301, because they result in a denial of the right to vote on

account of race and language minority, in that, under the totality of the circumstances, Plaintiffs

and minority voters are denied an equal opportunity to participate effectively in the political

process.

         82.    These Election Conditions also violate Section 2 because they deny and abridges

the right to vote on account of race and language minority.


                                                  12
           Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 13 of 18




                                               Count 2
                              Race Discrimination, 14th Amendment

          83.   Plaintiffs reallege the facts set forth above.

          84.   Texas’s age limitation for mail voting, on its own and as combined with the

election policies enacted and soon to be enacted, as described above, violate the Fourteenth

Amendment to the Constitution of the United States because they purposely deny equal

protection in voting to Plaintiffs and other minority voters on account of race and ethnic origin.

                                               Count 3

                              Race Discrimination, 15th Amendment

          85.   Plaintiffs reallege the facts set forth above.

          86.   Texas’s age limitation for mail voting, on its own and as combined with the

election policies enacted and soon to be enacted, as described above, violate the Fifteenth

Amendment to the Constitution of the United States because they purposely deny and abridge the

right to register and vote to Plaintiffs and other minority voters on account of race and ethnic

origin.

                                               Count 4

                    Equal Protection, 14th Amendment, Anderson/Burdick

          87.   Plaintiffs reallege the facts set forth above.

          88.   Texas’s age limitation for mail voting, on its own and as combined with the

election policies enacted and soon to be enacted, as described above, violate the Equal Protection

Clause of the Fourteenth Amendment to the United States Constitution because they mandate




                                                  13
            Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 14 of 18




arbitrary and disparate treatment of voters and deny equal access to the right to vote to eligible

citizens.

        89.      These Election Conditions impose severe burdens on voters, in time,

inconvenience and expense. The burden is severe whether measured by how it affects a single

voter or by how many voters it affects.

        90.      These Election Conditions facially discriminate between classes of voters (such as

between those having and those over the age of 65 or those with a disability that do not fit under

the ultimate definition the state or various counties impose).

        91.      Either the severe burden described above, standing alone as applied, or the facial

discrimination, standing alone, are sufficient to require that These Election Conditions be judged

by strict scrutiny, and can survive only if their specific terms meet a compelling state interest

(actual, not hypothetical) and if each of its provisions is narrowly tailored to meet that

compelling interest in the least restrictive way. In this inquiry, the burden of proof is on Texas.

        92.      Indeed, Texas’s age limitation for mail voting, on its own and as combined with

the election policies enacted and soon to be enacted, as described above, cannot even meet the

less exacting test (applicable where a voting regulation is not burdensome and does not classify

on its face) of balancing Texas’ interest claimed here (modest at best) against the critically

important interests of Plaintiffs and other Texas registered voters who are disfranchised by these

Election Conditions, especially as that balancing test is applied against the background of Texas’

longstanding and recent history of purposeful racial and ethnic discrimination, and in light of the

number of poor, disabled and under age 65 voters targeted by these Election Conditions.



                                                 14
        Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 15 of 18




                                              Count 5

       Denial of Free Speech, First Amendment applied through the 14th Amendment

       93.     Plaintiffs reallege the facts set forth above.

       94.     Voting and participating in the election process is a form of expression which is

the ultimate in free speech and association entitled to First Amendment protection. In light of

the Supreme Court’s cases giving strong First Amendment protection to campaign funds spent to

influence voters, the voters themselves can hardly be entitled to less protection.

       95.     As a restriction on free speech and association, Texas’s age limitation for mail

voting, on its own and as combined with the election policies enacted and soon to be enacted, as

described above, violate the guarantee of the First Amendment.

                                              Count 6

               Abridgment of the Right to Vote based on Age, 26th Amendment

       96.     Plaintiffs reallege the facts set forth above.

       97.     Texas’s age limitation for mail voting, on its own and as combined with the

election policies enacted and soon to be enacted, as described above, amount to abridgment of

the right to vote based on the age of the voter.

       98.     The state law limiting no-excuse mail voting includes a facial age limitation on

who can vote by mail.

       99.     This claim is brought as applied and as a facial challenge.

       100.    Texas’s limitation of vote by mail by age, violates the 26th Amendment to the

U.S. Constitution.



                                                   15
         Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 16 of 18




       101.     Although the United States Court of Appeals for the Fifth Circuit reversed this

Court’s Preliminary Injunction based on the 26th Amendment claim, Plaintiffs are entitled to

review of this claim on the merits, after final trial and full appellate review thereafter.

       102.     In the event the preliminary injunction rulings on appeal are dispositive of this

claim, Plaintiffs hereby make this claim which amounts to a nonfrivolous argument for

extending, modifying, or reversing existing law or for establishing new law.

       103.     All voters under the age of 65 face an unconstitutional burden, because of their

age, to their fundamental right to vote.

       104.     As applied, the individual plaintiffs, as well as the Plaintiff TDP members, face an

unconstitutional burden, because of their age, to their fundamental right to vote.

                                              EQUITY

       105.     Plaintiffs have no adequate remedy at law. Unless restrained, Defendants will

injure and continue to injure Plaintiffs and other Texas voters in the manner set forth above.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully pray that this Court:

       106.     Issue a declaratory judgment, pursuant to 28 U.S.C. §§ 2201 and 2202 and

Federal Rules of Civil Procedure Rule 57, declaring that these Election Conditions are illegal and

unconstitutional as described above, in violation of Section 2 of the Voting Rights Act, 52 U.S.C.

10301 and the First, Fourteenth, Fifteenth and Twenty-Sixth Amendments to the United States

Constitution.

       107.     Enjoin the Defendants, their agents, employees, and those persons acting in

concert with them, from enforcing or giving any effect to the requirements of these Election

                                                  16
        Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 17 of 18




Conditions, including enjoining Defendants from conducting any elections utilizing these

Election Conditions.

       108.    Make all further orders as are just, necessary, and proper to ensure complete

fulfillment of this Court’s declaratory and injunctive orders in this case.

       109.    Issue an order requiring Defendants to pay Plaintiffs’ costs, expenses and

reasonable attorneys’ fees incurred in the prosecution of this action, as authorized by the Voting

Rights Act and the Civil Rights Attorneys Fees Awards Act of 1976, 52 U.S.C. §§ 10310(e) &

42 U.S.C. § 1988.

       110.    Retain jurisdiction and require Texas to obtain preclearance pursuant to Section

3(c) of the Voting Rights Act, 52 U.S.C. § 10302(c) with respect to its voting practices and

procedures.

       111.    Grant such other and further relief as it deems proper and just.


This the 16th day of April, 2021.

                                               Respectfully submitted,


                                               By:    /s/ Chad W. Dunn
                                               Chad W. Dunn
                                               State Bar No. 24036507
                                               Brazil & Dunn, LLP
                                               4407 Bee Caves Road, Suite 111
                                               Austin, Texas 78746
                                               Telephone: (512) 717-9822
                                               Facsimile: (512) 515-9355
                                               chad@brazilanddunn.com

                                               K. Scott Brazil
                                               State Bar No. 02934050
                                               Brazil & Dunn, LLP
                                               13231 Champion Forest Drive, Suite 406
                                                 17
        Case 5:20-cv-00438-FB Document 141 Filed 04/16/21 Page 18 of 18




                                            Houston, Texas 77069
                                            Telephone: (281) 580-6310
                                            Facsimile: (281) 580-6362
                                            scott@brazilanddunn.com

                                            Dicky Grigg
                                            State Bar No. 08487500
                                            Law Office of Dicky Grigg, P.C.
                                            4407 Bee Caves Road, Suite 111
                                            Austin, Texas 78746
                                            Telephone: 512-474-6061
                                            Facsimile: 512-582-8560
                                            dicky@grigg-law.com

                                            Martin Golando
                                            The Law Office of Martin Golando, PLLC
                                            SBN #: 24059153
                                            405 N. Saint Mary’s, Ste. 700
                                            San Antonio, Texas 78205
                                            (210) 892-8543
                                            martin.golando@gmail.com

                                            Attorneys for Plaintiffs



                                CERTIFICATE OF SERVICE

       I certify that on April 16, 2021, the foregoing amended complaint was filed via the
Court’s ECF/CM system, which will serve a copy on all counsel of record.

                                            /s/Chad W. Dunn
                                            Chad W. Dunn




                                               18
